Summary - MyCase                                                         Page 1 of 2
   Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 1 of 9 PageID #: 4


                              This is not the official court record. Official records of court proceedings may only be
                              obtained directly from the court maintaining a particular record.


  Tia Workman, Ryan Workman v. United States of America
  Case Number                      30C01-2105-CT-000787

  Court                            Hancock Circuit Court

  Type                             CT - Civil Tort

  Filed                            05/28/2021

  Status                           05/28/2021 , Pending (active)


  Parties to the Case
  Defendant United States of America
       Address                   c/o US Atty General, US Dep. of Justice
                                 950 Pennsylvania Ave NW
                                 Washington, DC 20530-0001

  Plaintiff     Workman, Tia
       Address                   c/o Foley & Small
                                 1002 E Jefferson Blvd
                                 South Bend, IN 46617
       Attorney                  Edmond W Foley
                                 #852571, Retained
                                 1002 E Jefferson Blvd.
                                 South Bend, IN 46617
                                 574-288-7676(W)

  Plaintiff     Workman, Ryan
       Address                   1002 E. Jefferson Blvd.
                                 South Bend, IN 46617
       Attorney                  Edmond W Foley
                                 #852571, Retained
                                 1002 E Jefferson Blvd.
                                 South Bend, IN 46617
                                 574-288-7676(W)


  Chronological Case Summary
   05/28/2021    Case Opened as a New Filing

   05/28/2021        Appearance Filed
                 Appearance

                 For Party:              Workman, Tia
                 For Party:              Workman, Ryan
                 File Stamp:             05/28/2021




https://public.courts.in.gov/mycase/                                                                                     8/3/2021
Summary - MyCase                                                         Page 2 of 2
   Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 2 of 9 PageID #: 5


   05/28/2021          Subpoena/Summons Filed
                 Summons

                 Filed By:               Workman, Tia
                 Filed By:               Workman, Ryan
                 File Stamp:             05/28/2021

   05/28/2021          Complaint/Equivalent Pleading Filed
                 Complaint

                 Filed By:               Workman, Tia
                 Filed By:               Workman, Ryan
                 File Stamp:             05/28/2021

   08/02/2021          Subpoena/Summons Filed
                 Summons

                 Filed By:               Workman, Tia
                 Filed By:               Workman, Ryan
                 File Stamp:             08/02/2021


  Financial Information
  * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance due
    does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances shown,
    please contact the Clerk’s Office.

  Workman, Tia
  Plaintiff

              Balance Due (as of 08/03/2021)
              0.00

              Charge Summary
                Description                                                          Amount             Credit             Payment
                Court Costs and Filing Fees                                          157.00             0.00               157.00

              Transaction Summary
                Date               Description                                       Amount
                05/28/2021         Transaction Assessment                            157.00
                05/28/2021         Electronic Payment                                (157.00)



                             This is not the official court record. Official records of court proceedings may only be
                             obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                                 8/3/2021
  Case 1:21-cv-02194-JRS-MG Document   1-1 Filed 08/05/21 Page 3 of 9 PageID
                            30C01 -21 05-CT-000787                             #: 5/28/2021
                                                                           Filed:  6                                                       11 :33   AM
                                                                                                                                               Clerk
                                                         Hancock    Circuit Court                                          Hancock   County, Indiana




STATE OF INDIANA                                          IN   THE HANCOCK CIRCUIT COURT

COUNTY OF HANCOCK                                         CAUSE NO.

TIA and RYAN         WORKMAN, Individually
and as natural parents of RYKER
WORKMAN       and COLIN WORKMAN,
Minors
                      Plaintiffs,


        V.



UNITED STATES AMERICA

                      Defendant.




               E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

             The party 0n whose behalf this form                    being ﬁled
   1.

             Initiating
             all
                              AResponding
                   attorneys listed
                                                   _
                                                 Intervening
                                                               is                   is:

                                                                    and the undersigned attorney and
                                                                                      ;


                                 0n this form now appear in this case for the following parties:
             Name of Party:     Neal Winer
             Address ofparty c/o Foley & Small 1002 E. Jefferson B1Vd., South Bend, IN 46617
             Telephone # ofparty (574) 288—7676
             (List 0n a continuation page additionalparties this attorney represents in this case).

  2.         Attorney information for service as required by Tn'al Rule 5(B)(2)
             Name: Edmond W. Foley                        Atty. Number:    8525-71
             Address: Foley & Small                                        Phone: (574) 288-7676
             1002 E. Jefferson Blvd.                                       Fax: (574) 288-4939
             South Bend, IN 46617                                          Email: efolev@folevandsmall.com
             Edmond Foley will only accept service by email if sent simultaneously                         t0   him   ﬂl
             his legal assistant, Kim Mrozinski, at kim@folevandsmall.com.


   3.        This    is   a   CT    case type as deﬁned in administrative Rule 8(B)(3).


  4.         There are related cases:        Yes                    No      X       (Ifyes, list   0n continuation page)

   5.        There are other party members: Yes                           No _X

   6.        This form has been served on          all   other parties and Certiﬁcate 0f Service            is   attached:
             Yes    _              No   _                           /S/    Cg f’;@
                                                               Attorney-at-law
                                                               (Attorney information          shown above)
Case 1:21-cv-02194-JRS-MG Document   1-1 Filed 08/05/21 Page 4 of 9 PageID
                          30C01 -21 05-CT-000787                             #: 7
                                                                         Filed: 5/28/2021                                                                11:33 AM
                                                                                                                                                             Clerk
                                                                  Hancock   Circuit Court                                                  Hancock County, Indiana


                                                                SUMMONS
                                             IN    THE HANCOCK CIRCUIT COURT
Plaintiff C        Names and Addresses

TIA andRYAN WORKMAN, Individually
and             0f RYKER WORKMAN
       as natural parents
and COLIN WORKMAN, Minors
c/o FOLEY & SMALL
1002 E. Jefferson Blvd.
South Bend, IN 46617
                                                                                     CAUSE NO.:
       vs.


Defendant C Names and Addresses

UNITED STATES AMERICA
d/b/a U.S. Postal Service
c/o U. S. Attorney General
U. S. Department 0f Justice

950 Pennsylvania Ave.,               NW
Washington, DC 20530-0001


                                  Defendant.

TO THE ABOVE NAMED DEFENDANT OR DEFENDANTS:
              You have been           sued by the person(s)     named   "plaintiff" in the court stated above.

         The nature 0f the suit against you                             which is attached t0 this summons. It also
                                                             is stated in the complaint

states thedemand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you 0r your attorney, within twenty (20) days commencing
the day after you receive this summons, (you have twenty-three (23) days to answer if this summons was received
by mail), 0r judgment will be entered against you for What the plaintiff has demanded.
         If you have a claim for relief against the plaintiff arising from the same transaction or occ
assert




DATE
         it   in


CLERK'S ISSUANCE
                   your written answer.


           5/28/2021                                           ,2018.                 BY
                                                                                                  M                                  ...   ._
                                                                                                                                                CLERIE



                                                                                                                                    b hm:
The following manner of service               ishereby designated:          [   ]
                                                                                  Registered Mail                         [X] Certiﬁed Mail
              [     ]   By   Sheriff as provided by law. [    ] Other, as follows:


                                                                                                                                       WDIAHF»
  (If by mail,           stamped addressed envelope With return receipt attached            t0   be furnished by the attorney.)

ATTORNEY FOR PLAINTIFF
Edmond W.               Foley,   FOLEY & SMALL,         1002 E. Jefferson B1Vd., South Bend, IN 46617                     gggé)%§8-7676
NAME                                               ADDRhSS

                                          ACKNOWLEDGMENT OF SERVICE OF SUMMONS
              A copy 0f the above summons and a copy 0f the complaint attached thereto was received by me at
this                             day 0f                                                                 ,   20


                                                                                                                                  Slgnature of Defendant
Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 5 of 9 PageID #: 8


                                                            RETURN OF SUMMONS
                                                                  CERTIFICATE OF MAILING
                                                                                    (If Applicable)

              I   hereby certify that on the                                 day 0f                                                                                     20
I   mailed a copy 0f this summons and a copy of the complaint to each of the defendant(s)




by   (registered 0r certiﬁed) mail requesting a return receipt signed                                 by   the addressee only addressed t0 each 0f said
defendant(s)                                                                                                                                                                 at the

address(s) furnished              by   the plaintiff.


DATED                                                                  ,   20
                                                                                                                                                                             CLERK
                                                                                                 BY
                                                                                                                                                                          DEPUTY


                                                 RETURN OF SERVICE OF SUMMONS BY MAIL
                                                                                    (If Applicable)

              I   hereby certify that service 0f summons With return receipt requested was mailed 0n the                                                            day
of                                               ,   20      ,   and   that a   copy of return receipt was received on the                                    day
0f                       ,   20—, Which copy is             attached herewith.


DATED                                                                  ,   20
                                                                                                                                                                          CLERK
                                                                                                 BY
                                                                                                                                                                          DEPUTY


                              CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL
                                                                                    (If Applicable)

              I   hereby      certify that   on the                          day 0f                                                                                     20
I   mailed a copy 0f this summons and a copy of the complaint to each of the defendant(s)




by   (registered 0r certiﬁed) mail,                  and the same was returned Without acceptance                          this                     day 0f                        ,



20        ,
              and   I   did deliver said         summons and copy 0f complaint t0                     the Sheriff 0f Hancock County, Indiana.
DATED                                                                  ,   20
                                                                                                                                                                             CLERK
                                                                                                 BY
                                                                                                                                                                          DEPUTY


                                       RETURN BY SHERIFF OR OTHER PERSON OF SUMMONS
                                                                                    (If Applicable)

              I   hereby certify that        I   have served the Within summons:
              1.    By       delivering 0n the                             day 0f                                             ,   20        ,   a   copy 0f summons and
a copy 0f the complaint t0 each 0f the following defendants:


              2.    By       leaving 0n the                day 0f                                                 ,   20          ,
                                                                                                                                      for each 0f the Within            named
defendants
a copy of the        summons and           a copy of the complaint at the respective dwelling house 0r usual place of abode With                                               _
                                                                                       a person 0f suitable age and discretion residing therein.
              3.                                                                                                                                         and by mailing a
copy 0f the summons without the complaint                              t0

at                                                                                                           the last      known       address 0f defendant(s).
              4.      summons came
                    This                              t0   hand   this                    day 0f                                                                    ,   20
              The Within named


was not found
MILEAGE
FEES
TOTAL
                        in


                              $—
                             my bailiwick this
                              $


                              $
                                                                            day of




                                                                                     BY
                                                                                                                                      SHERIFF 0F
                                                                                                                                                                    ,   20

                                                                                                                                                    HANCOCK COUNTY, INDIANA
Case 1:21-cv-02194-JRS-MG Document   1-1 Filed 08/05/21 Page 6 of 9 PageID
                          30C01 -21 05-CT-000787                             #: 9
                                                                         Filed: 5/28/2021                              11:33 AM
                                                                                                                           Clerk
                                               Hancock   Circuit Court                                   Hancock County, Indiana




STATE OF INDIANA                                            IN   THE HANCOCK CIRCUIT COURT

COUNTY OF HANCOCK                                           CAUSE NO.

TIA and RYAN     WORKMAN, Individually
and as natural parents of RYKER          WORKMAN
and COLIN WORKMAN, Minors
c/o Foley & Small
1002 E. Jefferson Blvd.
South Bend, IN 46617


                     Plaintiffs,


       V.


UNITED STATES AMERICA
d/b/a U.S. Postal Service
c/o U. S. Attorney General
U. S. Department of Justice

950 Pennsylvania Ave.,      NW
Washington, DC 20530-0001


                     Defendant.




                                      COMPLAINT FOR DAMAGES

       Plaintiffs,   Tia and   Ryan Workman,        individually and     0n behalf 0f Ryker Workman and

Colin Workman, minors, for their claim for relief state:


       1.      On April      22, 2020, Plaintiff,     Ryker Workman, was 0n a battery-operated scooter

traveling in his neighborhood subdivision in          Hancock County,      Indiana,   When he was   involved in


a collision with a vehicle driven by a postal worker employed by the United States Postal Service


and operating Within the course and scope 0f his employment.

       2.      The     collision   was proximately caused by        the negligence of the aforesaid


employee of the Defendant          in the operation   of his vehicle.
Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 7 of 9 PageID #: 10




          3.      As   a proximate result of the collision, Plaintiff Ryker      Workman    sustained


physical injuries which     may be permanent and         suffered and continues to suffer physical and


mental pain.


          4.      That Plaintiffs Tia and Ryan        Workman     sustained loss as a result of the injuries to


their children   Ryker Workman and Colin Workman and said damages are recoverable under LC. 34-

23-2-1.


          5.      Plaintiffs,   Tia and     Ryan Workman and Colin Workman           suffered and continue to


suffer emotional distress       by reason 0f Witnessing Ryker Workman being struck and dragged by the

vehicle and suffered and Will continue to suffer the loss of enj oyment of life with the minor son.


          WHEREFORE,        Plaintiffs,     Tia and Ryan   Workman,   individually and as natural parents of


Ryker Workman and Colin Workman, minors, demand judgment against the Defendant                           in   an


amount    that will reasonably     compensate them for the      injuries   and damages sustained, for the

costs 0f this action   and for    all   other just and proper relief in the premises and for   trial   by jury.

                                                               Respectfully submitted,


                                                               FOLEY & SMALL


                                                                /s/   (2%    ﬁé¢
                                                               Edmond W. Fole¢(#8525—71)
                                                               1002 East Jefferson Blvd.
                                                               South Bend, IN 46617
                                                               Telephone: (574) 288-7676
                                                               Attorneys for the Plaintiff
Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 8 of 9 PageIDFiled:
                                                                         #: 11 8/2/2021 12:33 PM
                                                                                                                                     Clerk
                                                                                                                   Hancock County, Indiana


                                                   SUMMONS

                                 IN THE HANCOCK CIRCUIT COURT
Plaintiff C Names and Addresses

TIA and RYAN WORKMAN, Individually
and as natural parents of RYKER WORKMAN
and COLIN WORKMAN, Minors
c/o FOLEY & SMALL
1002 E. Jefferson Blvd.
South Bend, IN 46617
                                                                    CAUSE NO.: 30C01-2105-CT-000787
         v.

Defendant C Names and Addresses

UNITED STATES AMERICA
d/b/a U.S. Postal Service
U. S. Department of Justice
10 W. Market Street, Ste. 2100
Indianapolis, IN 46204-3048


TO THE ABOVE NAMED DEFENDANT OR DEFENDANTS:
           You have been sued by the person(s) named "plaintiff" in the court stated above.
           The nature of the suit against you is stated in the complaint which is attached to this summons. It also
states the demand which the plaintiff has made and wants from you.
           You must answer the complaint in writing, by you or your attorney, within twenty (20) days commencing
the day after you receive this summons, (you have twenty-three (23) days to answer if this summons was received
by mail), or judgment will be entered against you for what the plaintiff has demanded.
           If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must
assert it in your written answer.

CLERK'S ISSUANCE
                                                                                                  CH                    CLERK
DATE      8/2/2021                             .                     BY
                                                                                                                      DEPUTY


The following manner of service is hereby designated:         [ ] Registered Mail                     [X] Certified Mail
         [ ] By Sheriff as provided by law. [ ] Other, as follows:


  (If by mail, stamped addressed envelope with return receipt attached to be furnished by the attorney.)
ATTORNEY FOR PLAINTIFF
Edmond W. Foley, FOLEY & SMALL, 1002 E. Jefferson Blvd., South Bend, IN 46617                         (574)288-7676
NAME                                 ADDRESS                                                          PHONE NO.

                             ACKNOWLEDGMENT OF SERVICE OF SUMMONS
         A copy of the above summons and a copy of the complaint attached thereto was received by me at

this               day of                                                           , 20     .

                                                                                                          Signature of Defendant
Case 1:21-cv-02194-JRS-MG Document 1-1 Filed 08/05/21 Page 9 of 9 PageID #: 12


                                       RETURN OF SUMMONS
                                          CERTIFICATE OF MAILING
                                                     (If Applicable)
         I hereby certify that on the         day of                                                              20         ,
I mailed a copy of this summons and a copy of the complaint to each of the defendant(s)


by (registered or certified) mail requesting a return receipt signed by the addressee only addressed to each of said
defendant(s)                                                                                                      at the
address(s) furnished by the plaintiff.

DATED                                         , 20
                                                                                                                       CLERK
                                                                  BY
                                                                                                                    DEPUTY


                               RETURN OF SERVICE OF SUMMONS BY MAIL
                                                     (If Applicable)
         I hereby certify that service of summons with return receipt requested was mailed on the              day
of                              , 20     , and that a copy of return receipt was received on the            day
of              , 20 , which copy is attached herewith.

DATED                                         , 20
                                                                                                                    CLERK
                                                                  BY
                                                                                                                    DEPUTY


                  CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL
                                                     (If Applicable)
         I hereby certify that on the         day of                                                              20         ,
I mailed a copy of this summons and a copy of the complaint to each of the defendant(s)


by (registered or certified) mail, and the same was returned without acceptance this         day of                          ,
20      , and I did deliver said summons and copy of complaint to the Sheriff of Hancock County, Indiana.
DATED                                         , 20
                                                                                                                       CLERK
                                                                BY
                                                                                                                    DEPUTY


                        RETURN BY SHERIFF OR OTHER PERSON OF SUMMONS
                                                     (If Applicable)
         I hereby certify that I have served the within summons:
         1. By delivering on the               day of                               , 20      , a copy of summons and
a copy of the complaint to each of the following defendants:

         2. By leaving on the      day of                                  , 20    , for each of the within named
defendants
a copy of the summons and a copy of the complaint at the respective dwelling house or usual place of abode with
                                                     a person of suitable age and discretion residing therein.
         3.                                                                                         and by mailing a
copy of the summons without the complaint to
at                                                                    the last known address of defendant(s).
         4. This summons came to hand this              day of                                             , 20     .
         The within named

was not found in my bailiwick this             day of                                                           , 20         .
MILEAGE          $
FEES             $                                                                      SHERIFF OF HANCOCK COUNTY, INDIANA
TOTAL            $
                                                        BY
